Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 16, 19-22, 24, 27, 28, 31, 33 and 34. Claims 3-15, 17, 18, 23, 25, 26, 29 and 30 have been cancelled.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an 
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings, for example, Figures 3, 4 and 27, are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 16, 19-22, 24, 27, 28, 31, 33 and 34 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 is drawn to wheat grain comprising homozygous null mutations in wheat SSIIa and SSIIIa genes wherein the grain has increased various characteristics relative to wheat grain that comprises the homozygous null mutations in the SSIIa and SSIIIa genes.
The metes and bounds of the claim are indefinite because it is not clear if the increased characteristics are relative to wil- type grain or to mutant grain. Namely, the claim appears compare grain with the same null mutations.
Claim 27 is drawn to a process of producing wheat grain comprising homozygous null mutations in wheat SSIIa and SSIIIa genes by crossing parents comprising a null mutation in an SSIIa and SSIIIa gene.

Claims 2, 16, 19-22, 24, 28, 31, 33 and 34 are rejected for depending upon a rejected base claim and for failing to remedy the issues of indefiniteness.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 16, 19-22, 24, 27, 28, 31, 33 and 34 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Claims 1, 2, 16, 19-22, 24, 27, 28, 31, 33 and 34 are drawn to wheat grain of the species T. aestivum the grain comprising homozygous null mutations in each of the SSIIa-A, B and D genes and SSIII-A, B and D genes and which comprises a fructan content between 3% and 12% of the grain weight, an amylose content between 45% and 70%, a reduced amylopectin content, a fructan, β-glucan (BG), arabinoxylan (AX) and cellulose content between 15% and 30%, a starch content between 30 and 70% of the grain weight, wherein the grain comprises a level and/or activity of SSIIa protein 
The specification describes the generation of SSIIa and SSIIIa triple null mutants, and that while amylose content and RS content was increased, there was significantly less total starch (p. 161, ¶ 00461). In fact, the specification describes that the average amylose content is 43.7%, which is below the content that is claimed (p. 165, Table 12).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, the specification fails to adequately describe a representative number of species from the broad genus of wheat grains as claimed, which encompass mutations at any nucleotide position in the SSIIa and SSIIIa genes of the A, B and D genomes in any genetic background of T. aestivum, to predictably yield grain with the amylose content and other phenotypes as claimed (e.g., the claimed starch and amylose contents).
This description is critical because the art describes that the difference in amylose content between two types of triple nulls could be the result of either using et al, p. 1063, col. 1, last ¶ bridging col. 2; p. 1057, Table 1).
Thus, the skilled practitioner would not be of the opinion that Applicant possesses the exhaustive genus of grain as claimed since the specification has failed described whether it is particular mutations, the genetic background, or a combination of both that are required in order to obtain the grain as claimed.
Therefore, in light of the instant disclosure and the state of the art, the skilled practitioner would not be of the opinion that Applicant possesses the genus of grain from any genetic background from which there are over 100 varieties (e.g., see Final 2019/20 WQA Wheat Variety Master List) and which comprises the genus of mutations as broadly claimed to yield the range of phenotypes as claimed.
Given the lack of written description in the specification with regard to the grain as broadly claimed, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 16, 19-22, 24, 27, 28, 31, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroux (Pub. No. US 2017/0006815 A1 with an effective filing date of 09 July 2015). 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Instant claims 1, 2, 16, 19-22, 24, 27, 28, 31, 33 and 34 are drawn to wheat grain of the species T. aestivum the grain comprising homozygous null mutations in the SSIIa-A, B and D genes and the SSIIIa-A, B and D genes and comprising an increased fructan content, an amylose content between 45-70%, a reduced amylopectin content, a fructan, BG, AX and cellulose content between 15% and 30%, a starch content between 30 and 70% of the grain weight, wherein the grain comprises at least 2% RS, a plant that produced said grain, flour or a food product produced from said grain, starch granules from said grain, a process for producing said grain by mutating it or crossing it with another mutant plant, process for producing wheat grain comprising harvesting said 
	Giroux teaches screening and selecting for wheat SSIIa triple null mutants with an average starch content of 51.5%, while line 102 reached an amylose content of up to 56.7% (e.g., see p. 33, Table 5; p. 31, ¶ 0392). Amylose content can be measure by an iodine binding assay with double nulls completely lacking SSIIa protein comprising an amylose content of 53% (p. 8, ¶ 0131; see also p.35, ¶ 0410).
	Giroux teaches crossing SSIIa triple null plants with other mutants such as SSIII mutants in the A, B and D genomes, and that the mutations may be premature translation stop codons (p. 33, ¶ 0397; p. 32, Table 2; see also p. 19, ¶ 0255 and p. 28, ¶ 0345). Starch is produced from said grain (p. 32, ¶ 0394).
	Giroux teaches that SSIIa mutant grain is expected to have increased RS as compared to controls and may be greater than 2% (p. 37, ¶ 0433; p. 27, ¶ 0331 and 0332; p. 26, ¶ 0322 and 0323). Flour products may be produced from the triple null mutant (p. 5, ¶ 0079). Milling processes as encompassed by instant claim 34 were routine and known in the art (p. 21, ¶ 0270-0276).
	Giroux teaches that amylose content can be increased anywhere from 1% to 100% compared to that of wild-type and that there is in an interest in high amylose food because they have higher fractions of RS (p. 23, ¶ 0300; p. 17, ¶ 0225; see also p. 5, ¶ 0081). Even small increases in amylose can impact end product quality: higher amylose contents lead to firmer noodles after cooking which is preferable (p. 17, ¶ 0225 and 0226; see also p. 16, ¶ 0223 and 0224).

Here, prior to the effective filing date of the instant invention, one would have had a reasonable expectation of success in arriving at the grain with the phenotypes as claimed because Giroux et al teaches that grain lacking SSIIa has an amylose content of 53%.
Thus, in light of this increase and because the aim of Giroux is to increase amylose content to improve food product quality, one of ordinary skill in the art would naturally assume that by also eliminating SSIIIa from the grain the amylose content would be increased. In other words, if the suggestions of Giroux is to eliminate SSIIa and SSIIIa then one would reasonably envision doing so to obtain a corresponding increase in amylose content.
	It is also noted that the instant claims are directed to a genus of mutations: the null mutations can be at any nucleotide position within the SSIIa and SSIIIa genes so long as the activity is abolished.
	This too is what is taught by Giroux: a genus of mutations in the SSIIa and SSIIIa genes to abolish activity in order to increase amylose content to levels to yield food products with acceptable qualities (i.e., even small increases in amylose can impact end 

Claim(s) 1, 2, 16, 19-22, 24, 27, 28, 31, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morell et al (Patent No. US 7,700,826 B2) and Giroux (Pub. No. US 2017/0006815 A1 with an effective filing date of 09 July 2015) in view of Jobling et al (Patent No. US 6,635,756) and Konik-Rose et al (2007, Theor Appl Genet, 115:1053-1065) and Fujita et al (2007, Plant Physiology, 144:2009-2032) and Yamamori (2006, Australian Journal of Agricultural Research, 57. 531-535) and Jenkins et al (Pub. No. US 2011/0281818 A1).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Instant claims 1, 2, 16, 19-22, 24, 27, 28, 31, 33 and 34 are drawn to wheat grain of the species T. aestivum the grain comprising homozygous null mutations in the SSIIa-A, B and D genes and the SSIIIa-A, B and D genes and comprising an increased fructan content, an amylose content between 45-70%, a reduced amylopectin content, a fructan, BG, AX and cellulose content between 15% and 30%, a starch content between 30 and 70% of the grain weight, wherein the grain comprises at least 2% RS, a plant that produced said grain, flour or a food product produced from said grain, starch 
	Morell et al is directed to isolated nucleic acid molecules that encode wheat SSII and SSIII which provide the means to modify and manipulate starch content, for example, the amylose to amylopectin ratio (col. 1, ¶ 2). These genes may be subjected to mutagenesis to produce single or multiple nucleotide substitutions, insertions or deletions (col. 17, ¶ 2).
	Null mutants in the A, B and D genomes can be produced that can be stacked or pyramided into one or more new wheat lines by introgression and/or standard plant breeding thereby producing a novel germplasm which exhibits altered starch properties (col. 22, penultimate and last ¶). In fact, Morell et al teaches that SSII null alleles in the A, B and D genomes were known in the art, while SSIII mutants in maize were also known in the art (col. 46, last ¶; see also col. 47, ¶ 1).
	Morell et al claim methods for using these plants in processes for breeding and making food products by obtaining starch from said plants (see claims 1-26).
	Meanwhile, Giroux teaches crossing SSIIa triple null plants with other mutants such as SSIII mutants in the A, B and D genomes, and that the mutations may be premature translation stop codons (p. 33, ¶ 0397; p. 32, Table 2; see also p. 19, ¶ 0255 and p. 28, ¶ 0345). Starch is produced from said grain (p. 32, ¶ 0394).

	Giroux teaches that SSIIa mutant grain is expected to have increased RS as compared to controls and may be greater than 2% (p. 37, ¶ 0433; p. 27, ¶ 0331 and 0332; p. 26, ¶ 0322 and 0323). Flour products may be produced from the triple null mutant (p. 5, ¶ 0079). Milling processes as encompassed by instant claim 34 were routine and known in the art (p. 21, ¶ 0270-0276).
	Giroux teaches that amylose content can be increased anywhere from 1% to 100% compared to that of wild-type and that there is in an interest in high amylose food because they have higher fractions of RS (p. 23, ¶ 0300; p. 17, ¶ 0225; see also p. 5, ¶ 0081). Even small increases in amylose can impact end product quality: higher amylose contents lead to firmer noodles after cooking which is preferable (p. 17, ¶ 0225 and 0226; see also p. 16, ¶ 0223 and 0224).
Thus, while Morell et al and Giroux teach, suggest and provide motivation for arriving at wheat grain comprising null mutations in SSIIa and SSIIIa genes of the A, B and D genome, Morell et al and Giroux do not ipsis verbis teach that said grain would have the specific phenotypes as recited in the claims.
Therefore, the issue is whether one would have a reasonable expectation of success in observing a fructan content, BG content, grain weight, amylose and starch et al and Giroux.
Regarding these phenotypes, Jobling et al teach, in fact, a method of producing and modifying starch comprising modifying a plant by introducing two nucleic acid sequences that are the genes encoding SSII and SSIII enzymes in the antisense orientation to modify one or more properties of starch and food products derived therefrom (see Abstract; see also claims 1 and 9).
Jobling et al also teach that a potato line transformed with an antisense SSII and SSIII construct showed an amylose content of 51% (col. 16, last ¶ bridging col. 17).
Similarly, Konik-Rose et al teach the crossing of a wheat plant which lacks functional SSIIa genes on each genome with an Australian what cultivar Sunco to yield eight possible genotypes, one of which has homozygous null mutations in each of the SSIIa-A, B and D genomes (see Abstract; see also p. 1055, col. 1). Thus, Konik-Rose et al teach making a triple null in the same manner as disclosed in the instant specification (e.g., 96, ¶ 0391).
Konik-Rose et al teach that triple null lines showed an increase in amylose content to 44% and a starch content of 47% (p. 1063, col. 1, last ¶ bridging col. 2; p. 1057, Table 1). This is of interest because starches with elevated amylose contents provide RS with positive impacts on bowel health (p. 1054, col. 1, last ¶ bridging col. 2).
Importantly, Konik-Rose et al teach that the difference in amylose contents between two types of triple null SSIIa lines could be result of using either different genetic backgrounds or different analytical methods for amylose determination (p. 1063, col. 1, last ¶).
et al teach that it was known in the art that reducing SSIIIa expression can increase amylose content (see Abstract; see also p. 2010, col. 1, ¶ 3; see p. 2015, col. 2, last ¶; see also p. 2018, col. 2), while Yamamori et al teach that SSIIa triple null grain has up to 3.64 RS (p. 531, col. 2, last ¶).
With respect to the claimed fructan phenotype, Jenkins et al teach exemplary wheat plants B29 GES 2003 and B63 GES 2003 that are SSIIa mutants in all three genomes, namely, triple nulls (p. 29, ¶ 00246 and Table 5). Therefore, Jenkins et al teach wheat grain comprising mutations in each SSIIa gene such that the grain is homozygous for a mutation in its SSIIa-A, B and D gene that are null mutations. 
	This wheat grain was obtained by crossing a parental SSIIa null (SGP-1 null plant) with plants of cultivar Sunco (p. 29, ¶ 00246). Jenkins et al teach that total sugars were extracted from 100mg dry weight wholemeal for SSIIa triple null mutants in the A, B and D genome and the corresponding wild-type and analyzed for fructan content (p. 29, ¶ 0245).
	The results indicated that said triple null mutants contained increased fructan levels relative to wild-type under all growing conditions, for example, by 2-3 fold in the B63 line, indicating that an SSIIa mutation increased fructan content in wheat as claimed (p. 29, ¶ 00246). 
The increased level of fructan is preferably at least 3x or at least 10x that of a control plant prior to introduction of the mutations, and the percentage fructan of grain by weight is at least 5% (p. 3, ¶ 0030).
This is accomplished in cereal plants such as wheat or Triticum aestivum by reducing the level of SSII, which is synonymous with SSIIa (p. 2, ¶ 0016 and 0023-
Jenkins et al disclose that SSIIa mutations can be made by deletions, insertions or substitutions, and can be introduced by mutagens or by crossing of two parental plants (p. 10, ¶ 0090; see also p. 17 and ¶ 0144). Jenkins et al teach screening for said grain (p. 3, ¶ 0038). Starch may be isolated from said grain (p. 20, par. 0171).
Jenkins et al teach that a suitable number of backcrosses can be performed to cross out any undesirable genetic background, and that the desired genetic background can include grain with altered amylose to amylopectin ratios (p. 17, ¶ 0143; see also p. 20, ¶ 0169 and 0170). This is noteworthy because as discussed below, it was known in the art that increased amylose content is associated with increased RS content.
	Jenkins et al teach food products such as flour including fructan with a degree of polymerization from about 3 to about 12 obtained from grain with reduced SSIIa activity relative to an unmodified control, and that the food product comprises a food ingredient at a level of at least 10% on a dry weight basis wherein the food ingredient is said grain (p. 3, ¶ 0026; see also p. 20, ¶. 0168-0175). Starch can also be isolated from the grain (p. 20, ¶ 0171).
	Jenkins et al teach a method for ameliorating one or more symptoms of a condition associated with low levels of dietary fructan in a subject in need thereof, for example, diabetes or heart disease, by providing to a subject grain comprising homozygous null mutations in the SSIIa gene (p. 4, ¶ 0041-0042).
Jenkins et al teach the need for efficient production of fructan from plant sources at low cost whereby said fructan product is obtained in a method comprising obtained or 
Therefore, prior to the effective filing date of the instant invention, one of ordinary skill in the art would have had a reasonable expectation of success in producing grain with the phenotypes as claimed because SSIIa triple null wheat grain was known in the art to have increased fructan content, increased amylose content which is associated with increased RS content, because it was also known that different genetic backgrounds have differing amylose contents (see Konik-Rose et al), and because it was also known that SSIIIa mutations lead to increased amylose content.
Thus, one could reasonably expect to increase the amylose content between 45% and 70% because SSIIa triple null grain already has many of the same phenotypes as instantly claimed.
Even if one did not initially observe grain comprising the range of amylose content as claimed based on the teachings of Morell et al and Giroux, one of ordinary skill in the art could cross the SSIIa/SSIIIa triple null plant with wheat of different genetic backgrounds as suggested by Jenkins et al, or conversely, one could perform a suitable number of backcrosses to cross out any undesirable genetic background, namely, any background preventing amylose content from being greater than 45% (p. 17, ¶ 0143).


Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662